                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 JASON HAMMEL,                                      *
                                                    *
                 Plaintiff,                         *
                                                    *
                 v.                                               C.A. No. 18-10734-ADB
                                                    *
                                                    *
 NORFOLK COUNTY D.A. OFFICE, et al.,                *
                                                    *
                 Defendants.                        *

                                 MEMORANDUM AND ORDER

BURROUGHS, D.J.

         For the reasons stated below, this action is dismissed pursuant to 28 U.S.C. §§ 1915,

1915A.

I.       PROCEDURAL BACKGROUND

         Plaintiff Jason Hammel initiated this civil rights action concerning events that occurred

while he was in custody of the Norfolk County Sheriff. See Dkt. No. 1. He complains that the

Norfolk County defendants failed to provide adequate mental health treatment and that despite

his physical and mental disabilities, he was criminally prosecuted even with the omission of

exculpatory evidence and without proper investigation of alleged false statements made by his

mother. Id. He seeks monetary damages and names the following twelve defendants: (1) the

Norfolk County District Attorneys’ Office; (2) ADA Danielle Piccarini; (3) ADA Lisa Beatty;

(4) Sheriff Michael Bellotti; (5) Dr. Patricia Pickett; (6) Superintendent Gerard Horgan; (7)

Assistant Deputy Superintendent Danielle Boomhower; (8) County of Norfolk; (9) Town of

Stoughton, town manager; (10) Stoughton Police Department; (11) Stoughton District Court; and

(12) Sandree Lee Hammel. Id.
	


       Because this action was commenced without payment of the filing fee, Hammel was

granted additional time either to pay the fee or file a motion to proceed in forma pauperis. See

Dkt. No. 5. The Procedural Order explained that unlike other civil litigants, prisoner plaintiffs

are not entitled to a complete waiver of the filing fee and that the Court would direct the

appropriate prison official to withdraw an initial partial payment from the plaintiff’s account,

followed by payments on a monthly basis until the entire $350.00 filing fee is paid in full. Id. at

n. 2. Even if the action is dismissed upon a preliminary screening, the plaintiff remains obligated

to pay the fee. Id. In response, Hammel filed a motion to proceed in forma pauperis

accompanied by a copy of his prison account statement. See Dkt. Nos. 6, 7.

       By Memorandum and Order dated July 27, 2018, Hammel’s motion to proceed in forma

pauperis was granted and he was assessed an obligation to make monthly payments towards the

filing fee pursuant to 28 U.S.C. § 1915(b)(2). See Dkt. No. 8. Additionally, he was advised that

his complaint would be dismissed pursuant to 28 U.S.C. §§ 1915, 1915A, unless he demonstrates

good cause in writing why this action should not be dismissed, or, in the alternative, files an

amended complaint. Id. The Order explained that the complaint fails to comply with the basic

pleading requirements of the Federal Rules of Civil Procedure and fails to state a claim against

the Stoughton Police Department, the Stoughton District Court and the Office of the Norfolk

County District Attorney. The Order stated that pursuant to the Rooker-Feldman and Younger

doctrines, this Court is without subject matter jurisdiction to review the state court proceedings.

Finally, the Order explained that the complaint fails to state a claim for damages against ADA

Danielle Piccarini, ADA Lisa Beatty and Sandree Lee Hammel since these defendants are

immune from suit.




                                                 2
	


        Now before the Court is plaintiff Jason Hammel’s response to the Court’s order to show

cause. See Dkt. No. 10.

II.     DISCUSSION

        In his eight-page, handwritten response, Hammel asks the Court to “keep this docket

[number] active until [Hammel’s] release in 7 months.” See Dkt. No. 10, p. 1. Hammel then

asks the Court to freeze any further withdrawals from his prison account for payment of the

filing fee. Under the in forma pauperis statute, the court is directed to “assess and, when funds

exist, collect” payments towards the filing fee based upon the statutory formula. See 28 U.S.C. §

1915(b)(1). Thus, the Court is unable to freeze further withdrawals from Hammel’s account.

        Next, Hammel asks to have his case move forward against the following 6 defendants:

(1) Sheriff Michael Bellotti; (2) Dr. Patricia Pickett; (3) Superintendent Gerard Horgan; (4)

Norfolk County; (5) the Town of Stoughton; and (6) Sandra Hammel. Id. at p. 4. Hammel’s

response includes one written paragraph for each of these six defendants in which he makes very

general and conclusory allegations against each defendant, but without the specificity needed to

state a claim. Id. at pages 5 - 8.

        After carefully reviewing Hammel’s response, the Court finds that plaintiff has failed to

demonstrate any reason why this action should not be dismissed. Although Hammel again states

that his civil rights were violated while he was a pre-trial detainee due to the lack of adequate

mental health treatment, he fails to address the pleading deficiencies outlined in this Court’s

Memorandum and Order. Plaintiff had a full opportunity file an amended complaint or to allege

facts sufficient to state a claim and the Court concludes that it would be futile to permit further

amendment.




                                                  3
	


III.   ORDER

       Accordingly, based on the foregoing and for the reasons previously set forth in the

Memorandum and Order (Dkt. No. 8), it is hereby ORDERED that this action is dismissed

pursuant to 28 U.S.C. §§ 1915, 1915A.

       SO ORDERED.

January 10, 2019                                           /s/ Allison D. Burroughs
                                                           ALLISON D. BURROUGHS
                                                           U.S. DISTRICT JUDGE




                                               4
